DETAILED ACTION
This Office Action follows a PRINTER RUSH filed on March 10, 2021. 
Claims 1-5, 7-12, 14-15, 17-20 and 22-25 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alexey Saprigin (Reg. No. 56,439) on March 11, 2021.
Claim 17 has been amended as follows:
Line 2: after the word “claim” delete “16” and insert ---14---. 


Allowable Subject Matter
Claims 1-5, 7-12, 14-15, 17-20 and 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The present claims 1-5, 7-12, 14-15, 17-20 and 22-25 are allowable over the closest references: Liang et al. (WO 2017/175656 A1 or 2019/0111382 
	Liang discloses an acid gas separation membrane excellent in acid gas permeability and capable of selectively suppressing permeation of water vapor, comprising an acid gas separation layer containing a hydrophilic resin and an acid gas carrier, a hydrophobic porous membrane layer supporting the acid gas separation layer, and a porous membrane protective layer protecting the acid gas separation layer.
Liang exemplifies (example, mixing an acrylic acid-vinyl alcohol copolymer and cesium carbonate into water, coating the obtained solution on the hydrophobic porous membrane layer and half-drying it, and then stacking porous membrane protective layer and drying it (claims, [0001], [0016] to [0056], [0058], etc.).
Nakabayashi discloses emitting electron beams of more than or equal to 3 Mrad (corresponding to 30 kGy) onto a porous membrane when manufacturing a gas separation membrane to perform cross-linking on a hydrophilic polymer, and forming a polymer gel membrane on a surface of the porous membrane (claims, paragraphs [0001], [0006] to [0026], etc.).
Muller discloses a method of functionalizing a polymeric microfiltration or ultrafiltration membrane comprising the steps of: 
i) preparing a porous polymeric microfiltration or ultrafiltration membrane which contains PVdF or a PVdF copolymer and a component which is cross-linkable; 
ii) treating said polymeric microfiltration or ultrafiltration membrane with a cross-linking agent to cross-link said cross-linkable component; and 

However Liang et al., Nakabayashi et al., and Muller et al. do not disclose or fairly suggest the claimed separation membrane sheet that causes a specific fluid component to selectively permeate there through,
the separation membrane sheet comprising: a first porous layer; and 
a resin composition layer formed on the first porous layer, particularly wherein:
the resin composition layer has a filtration residue fraction of greater than or equal to 20 % and less than or equal to 90 %; and
contains a resin having an ionic group or a salt thereof, and has an ion exchange capacity of greater than or equal to 1 millimole equivalent per 1 g of a dry resin in a filtration residue, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Liang et al., Nakabayashi et al., and Muller et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762